Title: To Thomas Jefferson from William Short, 5 June 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June the 5th. 1790

Dr. Bancroft being about to set off immediately for London I make use of his conveyance merely to send you the gazettes of France and Leyden, and journals of the national assembly, which have considerably accumulated in my hands for the want of some means of forwarding them to New-York. I shall add to them some other papers relative to the pension list and which are the continuation of those formerly sent to the Secretary of the treasury.
This is the first letter that I have addressed to you as having the department of foreign affairs, not having been hitherto certain that you had accepted it. Letters by the English April packet gave this information to some American gentlemen at London and Paris from whom I have it. As soon as I learned this circumstance I supposed that my letters were detained a post later for the sake of being read, and counted on them without fail. The next post arrived here however two days ago without letters for me.—Supposing it impossible that I can be many days now without having the pleasure of hearing from you, I postpone writing further till then, and particularly as this letter being to be kept in London until some vessel may be found sailing for New-York, will probably arrive later than that which I shall next write.
I will not add any thing here to what I have said in my former letters to you relative to myself. I feel that I have a greater difficulty in doing it from the moment I have been assured that you had accepted the office of Secretary of State.—All your friends here who have made so repeated and so fruitless enquiries about you  express a real sorrow at being deprived of the pleasure of seeing you again. The family of la Rochefoucauld are among the foremost of them. I am every day embarassed beyond measure by the questions which are made me in publick relative to your successor. They all insist on offering me their compliments of congratulation. You will easily concieve in what an awkward situation this places me, and how happy I should have been to have heard something from you on the subject. I still hope that you had written to me before the departure of the English April packet although your letters have not yet come to my hands.
I beg leave to congratulate you Sir on the marriage of your daughter. I hope you will readily believe that I partake as I ought to do in whatever contributes to your happiness.—Your friends in general here are all well. Mde. de Tessé is still in Switzerland. The Marquis de la fayette’s popularity increases. The two La Meths, Barnave, Duport and La Borde have formed a separate party and are now his most violent enemies. They are not on speaking terms. I will give you an account of this in my next. Your friend & servant,

W Short

